Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION   
1.	This is in response to application filed on 02/10/2021 in which claims 19-36 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 19-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,924,488.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  
a.	The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
b.	An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). 
c.	See the tabulation below for the claims analysis.
CLAIMS FOR INSTANT APPLICATION 
CLAIMS OF US PATENT NO. (10,924,488)




19. (New) A method, comprising: receiving, at a node of a wireless network and from a mobile device, a request for activation of a data session; and sending, to the mobile device, a message in response to the request for activation of the data session, wherein the message comprises a rejection of the request for activation of the data session and a cause code, a retry configuration is associated with the cause code, the retry configuration is configured by the wireless network and indicates that a data session retry mechanism is to be disabled.  



























25. (New) A wireless network node, comprising: a memory; and at least one 
 





























31. (New) A non-transitory computer-readable medium containing instructions which, when executed, cause a computing device to perform operations comprising: receiving, at a node of a wireless network and from a mobile device, a request for activation of a data session; and sending, to the mobile device, a message in response to the request for activation of the data session, wherein the message comprises a rejection of the request for activation of the data session and a cause code, a retry configuration is associated with the cause code, the retry configuration is configured by the wireless network and indicates that a data session retry mechanism is to be disabled.  

 
method by a mobile communications device, comprising: sending a request for activation of a data session with a node of a wireless network; receiving, at the mobile communications device, a message in response to the request for activation of the data session, the message comprising a rejection of the request for activation of the data session and a cause code, wherein, a retry configuration is associated with the cause code, the retry configuration being configured by the wireless network and indicating whether a data session retry mechanism is to be disabled or enabled, wherein the retry configuration associated with the cause code is stored in a cause code resource file at the mobile communications device; determining that the retry configuration indicates that the data session retry mechanism is to be disabled; disabling, by the mobile communications device, a further request for activation of the data session with the node in response to determining that the retry configuration indicates that the data session retry mechanism is to be disabled; receiving a second retry configuration associated with the cause code indicating that the data session retry mechanism is to be disabled or enabled; determining that the second retry configuration indicates that the data session retry mechanism is to be enabled; and in response to the second retry configuration associated with the cause code indicating that the data session retry mechanism is to be enabled, enabling, by the mobile communications device, a third request for activation of the data session with the node. 
A mobile communications device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to perform a method comprising: sending a request for activation of a data session with a node of a wireless network; receiving, at the mobile communications device, a message in response to the request for activation of the data session, the message comprising a rejection of the request for activation of the data session and a cause code, wherein, a retry configuration is associated with the cause code, the retry configuration being configured by the wireless network and indicating whether a data session retry mechanism is to be disabled or enabled, wherein the retry configuration associated with the cause code is stored in a cause code resource file at the mobile communications device; determining that the retry configuration indicates that the data session retry mechanism is to be disabled; disabling, by the mobile communications device, a further request for activation of the data session with the node in response to determining that the retry configuration indicates that the data session retry mechanism is to be disabled; receiving, by the mobile communications device, a second retry configuration associated with the cause code indicating that the data session retry mechanism is to be disabled or enabled; determining that the second retry configuration indicates that the data session retry mechanism is to be enabled; and in response to the second retry configuration associated with the cause code indicating that the data session retry mechanism is to be enabled, enabling, by the mobile communications device, a third request for activation of the data session with the node.
A non-transitory computer-readable medium containing instructions which, when executed, cause a mobile communications device to perform operations comprising: sending a request for activation of a data session with a node of a wireless network; receiving, at the mobile communications device, a message in response to the request for activation of the data session, the message comprising a rejection of the request for activation of the data session and a cause code, wherein, a retry configuration is associated with the cause code, the retry configuration being configured by the wireless network and indicating whether a data session retry mechanism is to be disabled or enabled, wherein the retry configuration associated with the cause code is stored in a cause code resource file at the mobile communications device; determining that the retry configuration indicates that the data session retry mechanism is to be disabled; disabling, by the mobile communications device, a further request for activation of the data session with the node in response to determining that the retry configuration indicates that the data session retry mechanism is to be disabled; receiving a second retry configuration associated with the cause code indicating that the data session retry mechanism is to be disabled or enabled; determining that the second retry configuration indicates that the data session retry mechanism is to be enabled; and in response to the second retry configuration associated with the cause code indicating that the data session retry mechanism is to be enabled, enabling, by the mobile communications device, a third request for activation of the data session with the node. 




4.	Similar claim analysis, as shown above, is being applied to all the dependent claims of the instant application and all of the dependent claims of the US Patent No. 10,924,488.


                                                  CONCLUSION
5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is 571-272-8566.  The examiner can normally be reached on M-Sat (6:30am - 10pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Patent Examiner: Art Unit 2641.